ORDER
PER CURIAM
Plaintiff Real World 101, LLC (“Plaintiff’) appeals from the trial court’s Amended Judgment denying a prescriptive easement filed against its adjacent neighbor, JC Southport, LLC (“Defendant”), with whom Plaintiff shares a boundary line on paved property and accesses Plaintiffs parking area from Defendant’s property and parking lot. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant toi Rule 84.16(b).